The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 1, 2015

                           No. 04-15-00387-CR and 04-15-00388-CR

                                     Benjamin ERICKSON,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR3805 and 2015CR3807
                            Honorable Ron Rangel, Judge Presiding

                                         ORDER
        In the interest of the efficient administration of the court’s docket, we ORDER Appeal
Nos. 04-15-00387-CR and 04-15-00388-CR consolidated. The parties must file motions, briefs,
and other pleadings as if the appeals were one but put both appeal numbers in the style of the
case. However, a record must be filed in each appeal, the record in each case will remain
separate and, if supplementation of the record becomes necessary, the supplemental material
must be filed in the appeal to which it applies. The cases must be argued together in one brief, as
in a single appeal, and if oral argument is requested and granted, the entire case must be argued
as a single appeal, with the total time limit for each party equal to the ordinary time limit for a
party in a single appeal. The court will dispose of both appeals in the same judgment, opinion,
and mandate.

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, and all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court